Title: To George Washington from Benjamin Bourne, 2 March 1791
From: Bourne, Benjamin
To: Washington, George



Sir
Philadelphia March 2d 1791

I take the liberty to acquaint your Excellency That I am requested by several Gentlemen at Rhode Island to mention To your Excellency Major John S. Dexter as a fit object of Appointment for the Collection of the additional duties on Spirits. Major Dexter having the Honor of being personally known to the President I presume he stands in no need of a Recommendation of his Character. I am well assured that Should he be appointed Supervisor for the District of Rhode Island The appointment will give very general Satisfaction. I have the honor to be with great Respect your Excellency’s most obedt Servt

Benjn Bourn

